Citation Nr: 1226289	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for tinea cruris of the right thigh and scrotum, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared for a Travel Board hearing in October 2009.  This case was previously remanded in January 2010, August 2010, and June 2011.  

As noted in the prior remands, the Veteran's initial service connection grant from a February 1966 rating decision was for tinea cruris of the right thigh and scrotum.  In the appealed March 2007 rating decision, however, the service-connected disability was recharacterized as actinic keratoses of the dorsal hands and forehead.  Following the Veteran's appeal of this decision, in July 2008, the RO again characterized the disability as tinea cruris of the right thigh and scrotum and issued both a rating decision and a Statement of the Case addressing two issues: 1) whether the March 2007 characterization as actinic keratoses of the dorsal hands and forehead constituted clear and unmistakable error (CUE), and 2) service connection for actinic keratoses of the dorsal hands and forehead.  The Veteran's Notice of Disagreement, referencing only the service connection claim, was received in August 2008, and a Statement of the Case addressing this issue was furnished in May 2009.  The Veteran, however, did not respond to this Statement of the Case and presented testimony only on the separate increased rating claim during the October 2009 Travel Board hearing.  Accordingly, only that issue has been addressed by the Board.

In May 2011, the Veteran was informed that the Veterans Law Judge who presided at his October 2009 Board hearing was no longer employed by the Board.  He was given the opportunity to appear at a hearing before another Veterans Law Judge.  Later in May 2011, the Veteran responded that he did not wish to appear at an additional hearing, and he requested that his case be considered on the evidence of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

During the period of appeal, service connection was not in effect for any skin disorder other than tinea cruris, and the service connected tinea cruris has not covered 20 percent or more of the entire body or required systemic therapy involving immunosuppressive drugs for a period totaling six weeks or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinea cruris of the right thigh and scrotum have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in July 2006 and January 2007, prior to the date of the issuance of the appealed March 2007 rating decision.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, opinions from VA examiners have been obtained.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's service connected tinea cruris has been rated by analogy under Diagnostic Code 7806.

Under the provisions of 38 U.S.C.A. § 4.118, Diagnostic Code 7806, a service-connected skin disability affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period, warrants a 10 percent rating.  A 30 percent rating requires that 20 to 40 percent  of the entire body or 20 to 40 percent of exposed areas be affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Factual Background

In this case, the Veteran's service treatment records show that in October 1953, he was treated for a skin eruption in the genitocrural area.  The eruption was noted to be pruritic.  In November 1953, a service examiner noted that the Veteran had generalized small patches of dermatitis.  In December 1953, the Veteran underwent a skin biopsy of a lesion on his left arm.  The resulting diagnosis was hyperkeratosis.  A treatment record dated two weeks after the biopsy reflects that the Veteran had suffered from a recurrent skin lesion that began in his thighs and spread.  Another record from March 1954 documents another skin eruption.  Later that March, another examiner observed lesions on the Veteran's arms and legs.  In February and March 1954, a service examiner gave the Veteran a diagnosis of rubella.  The May 1954 separation examination report reflects that the Veteran had normal skin.

On VA examination in December 1965, the examiner indicated that during the Veteran's active service, he had a skin condition of his arms, groin, and right anterior leg.  During the examination, it was noted that the Veteran had scaling confluent macules with sharp red borders on his right thigh and right scrotom.  The examiner gave a diagnosis of tinea cruris.

In February 1966, service connection was established for tinea cruris of the right thigh and scrotum.

In March 1973, a private examiner remarked that the Veteran had chronic, recurrent eczema of the arms and legs in addition to tinea cruris.

VA outpatient records show that the Veteran was treated for tinea cruris in March and April 1994.  Another treatment record from March 1994 lists a diagnosis of dermatitis.  In September 1995, a VA examiner gave a diagnosis of eczema.  Another examiner noted tinea cruris with a component of atopic dermatitis in October 1995.  In March 2006, a VA dermatology resident indicated that the Veteran had actinic keratoses and seborrheic dermatitis.

On VA examination in August 2006, it was noted that the Veteran insisted that he never had a tinea infection in his crurual or scrotal area but had a rash on his right forearm and hands while he was on active duty.  It was further noted that the Veteran said that he was misdiagnosed by Army physicians while he was on active duty.  The Veteran reported that his skin condition had spread to his forehead.  The examiner observed numerous well healed small scars on the dorsal hands, right forearm, and forehead from prior removal of actinic keratoses.  The examiner remarked that the skin of the Veteran's crural and scrotal area was clear, and there was no evidence of crural or scrotal dermatitis.  The diagnosis given was actinic keratoses of the dorsal hands and forehead.

In October 2006, F.G., the Veteran's brother, recalled his brother having a skin disease after he came back from Korea.  He had observed his brother putting cream on his hands and forehead.

A VA dermatology note from March 2007 reflects that the Veteran had seborrheic dermatitis and a history of actinic keratoses.  The examiner opined that the Veteran's scalp condition was different than what was biopsied on the Veteran's forearm and did not come from his time in Korea.  The examiner was uncertain of the diagnosis from the Veteran's right forearm, but he indicated that there was no evidence of a recurrence.  The examiner also commented that the Veteran had actinic keratoses and signs of sun damage "which could be associated with is [sic] time in the Pacific."

In October 2007, a VA dermatology fellow commented that the Veteran had a diagnosis of longstanding seborrheic dermatitis first noticed by the Veteran during the Korean War.  The fellow added that the Veteran had now had superimposed folliculitis.

In December 2007, the Veteran remarked that his skin condition covered his scalp, armpits, hands, forehead, and groin.  He added that he previously had the condition on his hips, ears, and shoulders.  During his October 2009 Board hearing, the Veteran testified that he broken out in a rash while he was serving in Korea, and since that time, he had a rash on various parts of his body.  

A VA dermatology follow-up record from August 2008 also reflects that the Veteran had a diagnosis of longstanding seborrheic dermatitis first noticed by the Veteran during the Korean War.  The examiner also indicated that the Veteran had actinic keratoses of the forehead related to prolonged unprotected ultraviolet sun exposure.  The Veteran related that he had more than one year of daily intense sun exposure in Korea, and the examiner opined that exposure "may have contributed to the later development of these lesions."

During the Veteran's October 2009 Board hearing, the Veteran described his experiences with skin rashes while on active duty.  He stated that he had experienced rashes on various parts of his body since that time.  The Veteran's brother added that he had observed the Veteran applying skin cream.

A November 2009 VA treatment record reflects that the Veteran was treated for seborrheic dermatitis and actinic keratoses.  In November2010, a VA examiner noted major improvement of the Veteran's scalp erythema.  A papule on the Veteran's left cheek was shaved.  

In March 2010, the Veteran remarked that the skin condition from his right thigh and scrotum had spread to his forehead, his scalp, and both of his lower legs.

On VA examination in May 2010, the Veteran complained of severe daily pruritis.  After examining the Veteran and reviewing the records, the examiner gave diagnoses of actinic keratoses of the forehead, scalp and temples; seborrheic dermatitis of the bilateral upper extremities; and folliculitis of the scalp.  The examiner opined that the Veteran's current dermatological diagnoses were not directly or etiologically related to the service-connected tinea cruris of the right thigh and scrotum.  The examiner further stated that he could not resolve the issue of whether or not the diagnosed dermatological conditions started while in service without resort to mere speculation.

A VA dermatology note from July 2010 reflects that the Veteran experienced crustiness of his scalp, forehead, and forearms.  The dermatologist observed erythema of the scalp with scattered scales and excoriated pustules.  Facial erythema with scattered telangiectasias was also noted.  The diagnoses given were actinic damage, seborrheic dermatitis/folliculitis/rosacea, and tinea pedis.

In September 2010, a private examiner noted red tiny papules on the Veteran's scalp.  There were also scales and papules on the Veteran's face.  Telangiectasias were noted on the neck and upper chest.  Seborrheic keratoses were observed on the back and arms.  The examiner remarked that the groin area was clear and that no rash had been there for two years.  A biopsy of a skin sample from the right side of the neck revealed a squamous cell carcinoma.

In August 2010, the Veteran's claims file was forwarded to a VA examiner to opine as to whether it was at least as likely as not that the Veteran's actinic keratoses, seborrheic dermatitis, and folliculitis were etiologically related to the Veteran's period of active duty.  The examiner reviewed the service treatment records and post-service medical history.  He observed that he had been treated in 1966 for tinea cruris.  He noted that the Veteran was not diagnosed with actinic keratoses, seborrhea dermatitis, or folliculitis until many years after he left active duty.  The examiner commented that the aforementioned disorders were not etiologically related to tinea infections.

In October 2011, the VA examiner who offered the August 2010 opinion reviewed the claims file and indicated that her opinion had not changed.  She opined that the Veteran's actinic keratoses, seborrheic dermatitis, and folliculitis were not etiologically related to the tinea infections.  She also opined that based on review of the documented objective evidence, the actinic keratoses, seborrhea dermatitis, and folliculitis were not likely due to the Veteran's active duty service.

In March 2012, the Veteran underwent another VA examination.  The examiner specified that he was a board certified dermatologist.  The examination report reflects the Veteran's account of experiencing many blistering sunburns as a child and going to the beach every weekend.  The report also contains the Veteran's account of excessive exposure to the sun wile in the military.  The examiner reviewed and commented on the Veteran's service treatment records and post-service history.  

The examiner opined that the Veteran's actinic keratoses were related to prior sun exposure; however, when the Veteran's self-admitted sun exposure during the multiple years of his child hood was taken into account, the likelihood of his actinic keratoses being etiologically related to his three years of active duty service was unequivocally less than 50 percent.  The examiner stated that was not simply an opinion but based on an objective accounting of the Veteran's total time spent in the sun up until June 1954.

The examiner wrote that seborrheic dermatitis and folliculitis were not present during the current examination.  He wrote that what the Veteran identified as seborrheic dermatitis and folliculitis were actually groups of actinic keratoses.  The examiner noted that seborrheic dermatitis was a common condition.  He opined that the record did not show that the Veteran's history of seborrheic dermatitis and folliculitis was temporally related to his active duty service.

Analysis

The Board recognizes that the statements from the Veteran and the medical examiners of record appear to provide conflicting opinions regarding the diagnoses of his multiple skin disorders.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's and his brother's personal statements, there is no indication that either has had any medical training.  They have not claimed to have a degree in medicine.  They have not claimed to have taken and/or completed any courses in nursing.  They have not claimed to have any experience in the medical field.  As such, their statements are considered lay evidence.  They are competent to testify as to symptoms he they are able to observe, and they are competent to testify as to reporting contemporaneous medical diagnoses.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).

The Veteran has asserted that his skin disorder was misdiagnosed by Army doctors while he was on active duty.  However, he has offered no evidence to support this assertion other than his own opinion.  As noted above, the Veteran has not claimed to have any medical expertise, and as such, he does not have the education necessary to correct a diagnosis given by a medical professional.  None of the Veteran's treatment providers has given any indication that the Veteran received a misdiagnosis while he was on active duty.

Additionally, the Veteran has asserted that all of his present skin disorders are part of his service connected tinea cruris.  While the Veteran is competent to observe a rash, the evidence does not show that he has the medical education or training necessary to differentiate between various skin disorders.  In fact, on VA examination in March 2012, what the Veteran self-identified as seborrheic dermatitis was identified as actinic keratoses by the VA examiner.  As such, the Board finds that the opinion of the medical examiners outweigh the Veteran's assertions regarding the diagnosis of each of his skin disorders.

In October 2007, a VA dermatology fellow commented that the Veteran had a diagnosis of longstanding seborrheic dermatitis first noticed by the Veteran during the Korean War.  The Veteran has suggested that this treatment record shows that his seborrheic dermatitis should be considered in his disability evaluation.  However, a medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  As was noted above, the Veteran has not been shown to be competent to differentiate between his various skin disorders.  As such, the October 2007 treatment record does not provide the necessary evidence to include seborrheic dermatitis in the Veteran's VA disability rating.

In March 2007, a VA examiner commented that the Veteran had actinic keratoses and signs of sun damage "which could be associated with is [sic] time in the Pacific."  An August 2008 VA treatment record reflects that the Veteran had actinic keratoses of the forehead related to prolonged unprotected ultraviolet sun exposure, and the examiner opined that daily intense sun exposure in Korea "may have contributed to the later development of these lesions." "may have contributed to the later development of these lesions."  The Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As the aforementioned examiners each expressed opinions in terms of speculative language (i.e., "may be," "questionably secondary" and "may have been caused by," and "possible cause"), the Board finds that their opinions are speculative in nature.  As they are speculative, they do not provide the necessary medical nexus necessary to entitle the Veteran to a disability rating for symptoms due to these disorders.

By contrast, the March 2012 VA examiner opined that the Veteran's actinic keratoses, seborrheic dermatitis, and folliculitis were less likely than not related to his time on active duty.  An October 2011 VA examiner opined that these conditions were less likely than not related to the service-connected tinea cruris.  The Board finds that these medical opinions outweigh the Veteran's contentions, as the VA examiners are trained medical professionals who have the education and medical experience necessary to offer competent opinions regarding diagnoses and etiology.

The Veteran clearly has had numerous skin problems throughout his history.  The Board does not doubt the Veteran's sincerity regarding his belief that all of his skin disorders are interrelated and due to his military service.  However, as outlined above, the persuasive medical evidence of record does not support his assertions, and the Board finds that the persuasive medical evidence of record outweighs the lay assertions of record.

Of the Veteran's many skin disorders, the only one for which service connection is in effect is tinea cruris.  As such, only the symptoms relatable to tinea cruris can be considered in connection with the Veteran's claim for an increased rating.  As related above, the Veteran has received dermatological treatment on a consistent basis.  However, throughout the time period applicable to this claim, the evidence does not show that he has had a recurrence of his service-connected tinea cruris.  Rather, he has had symptoms of other, non-service connected skin disorders.  In fact, the August 2006 VA examiner specifically noted that the skin of the Veteran's crural and scrotal area was clear.  A September 2010 private treatment provider indicated that the groin area was clear, and that no rash had been there for two years.  The evidence does not show that tinea cruris has covered 20 percent or more of the Veteran's entire body or required systemic therapy involving immunosuppressive drugs for a period totaling six weeks or more.  As such, a rating excess of 10 percent for service-connected tinea cruris is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. At 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. At 116.

In this case, the schedular evaluations are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disability in question.  As such, referral for extraschedular consideration is not in order here.


ORDER

An increased disability rating for tinea cruris of the right thigh and scrotum, currently evaluated as 10 percent disabling, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


